Reasons for Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

 Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: While Japanese Patent No. 59219538 to Miyamoto, Japanese Patent No. 2003214482 to Suzuki et al., and Japanese Patent No. 2008002497 to Sakurai et al all disclose anti-vibration devices having first tubular mounting members connected to vibration generating parts and vibration receiving parts, second mounting members connected to the other thereof, elastic bodies connecting the first and second mounting members, partition members which partition liquid compartments in the first mounting members into first and second liquid compartments, orifice passages, pluralities of ridge parts extending in circumferential directions around central axes formed on inner surfaces of the elastic bodies, and wherein the pluralities of ridge parts are continuously disposed on the inner surfaces of the elastic bodies in the radial direction, none of these 
In other words, as applicant states in his remarks filed January 6, 2022, the ridge parts of the cited references mentioned above all only protrude from inner surfaces of the elastic bodies and are not formed in a stepped pattern (i.e., an end portion on one side in the axial direction of one ridge part of the plurality of ridge parts is connected to an end portion on the other side in the axial direction of another ridge part of the plurality of ridge parts which is adjacent to the one ridge part in the radial direction) as now claimed in amended Claim 1.   
It is for this reason that applicant’s invention now defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed January 6, 2022, with respect to Claims 1-8 have been fully considered and are persuasive.  The 102(a)(1) rejection of Claims 1-8 using the Miyamoto reference has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/20/22